Name: Council Directive 71/161/EEC of 30 March 1971 on external quality standards for forest reproductive material marketed within the Community
 Type: Directive
 Subject Matter: means of agricultural production;  forestry;  agricultural activity;  technology and technical regulations;  health;  trade policy
 Date Published: 1971-04-17

 Avis juridique important|31971L0161Council Directive 71/161/EEC of 30 March 1971 on external quality standards for forest reproductive material marketed within the Community Official Journal L 087 , 17/04/1971 P. 0014 - 0023 Finnish special edition: Chapter 3 Volume 3 P. 0172 Danish special edition: Series I Chapter 1971(I) P. 0200 Swedish special edition: Chapter 3 Volume 3 P. 0172 English special edition: Series I Chapter 1971(I) P. 0222 Greek special edition: Chapter 03 Volume 6 P. 0166 Spanish special edition: Chapter 03 Volume 4 P. 0161 Portuguese special edition Chapter 03 Volume 4 P. 0161 COUNCIL DIRECTIVE of 30 March 1971 on external quality standards for forest reproductive material marketed within the Community (71/161/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee; Whereas the Council Directive of 14 June 1966 on the marketing of forest reproductive material, (2) as amended by the Directive of 18 February 1969, (3) was concerned only with the genetic characters of forest reproductive material; Whereas the external quality of this reproductive material is important for successful afforestation and for forest productivity and whereas it thus contributes to improving the conditions necessary for land productivity; Whereas, moreover, various Member States have for some years been applying rules which include external quality standards ; whereas the discrepancies between those rules constitute an obstacle to trade between Member States ; whereas it is in the interest of all Member States that Community rules imposing the highest possible standards should be established; Whereas such rules should apply to marketing both in other Member States and on domestic markets; Whereas such rules should take account of practical needs and should apply only to those species of tree which are of importance for timber crop afforestation ; whereas it must therefore be possible for each Member State to make those rules applicable to other species of tree if these are particularly suitable for afforestation in its own territory; Whereas seed should be marketed only if it conforms to certain quality standards; Whereas, moreover, Community quality standards for parts of plants and young plants should be introduced, provided that such reproductive material is marketed under the designation "EEC Standard", only if it conforms to the above-mentioned standards; Whereas Member States should, however, be authorised to provide that only such parts of plants and young plants as conform to the standards laid down may be placed on the market in their territories; Whereas reproductive material satisfying the requirements of this Directive should be subject to no marketing restrictions other than those provided for in this Directive; Whereas basically technical adjustments to the Annexes should be facilitated by an expeditious procedure; Whereas, in order to facilitate intra-Community trade, the official certificate provided for in the Council Directive of 14 June 1966 should be used, to which should be added further information regarding official control of parts of plants and of young plants; Whereas parts of plants and young plants intended mainly for purposes other than the production of wood should be excluded from the scope of these rules ; whereas seed intended for export to third countries should also be excluded; (1)OJ No C 97, 28.7.1969, p. 101. (2)OJ No 125, 11.7.1966, p. 2326/66. (3)OJ No L 48, 26.2.1969, p. 12. Whereas the Commission should be entrusted with the task of adopting certain measures for the application of this Directive ; whereas, in order to facilitate implementation of the proposed measures ; a procedure should be provided for establishing close co-operation between Member States and the Commission within the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry set up by the Council Decision of 14 June 1966 (1); HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive shall apply to external quality standards for forest reproductive material marketed within the Community. Article 2 This Directive covers: (a) Reproductive material derived from: Abies alba Mill. (Abies pectinata D.C.) Fagus sylvatica L. Larix decidua Mill. Larix leptolepis (Sieb. and Zucc) Gord. Picea abies Karst. (Picea excelsa Link.) Picea sitchensis Trautv. et Mey. (Picea menziesii Carr.) Pinus nigra Arn. (Pinus laricio Poir.) Pinus sylvestris L. Pinus strobus L. Pseudotsuga taxifolia (Poir.) Britt. (Pseudotsuga douglasii Carr., Pseudotsuga menziesii (Mirb.) Franco.) Quercus borealis Michx. (Quercus rubra du Roi.) Quercus pedunculata Ehrh. (Quercus robur. L) Quercus sessiliflora Sal. (Quercus petraea Liebl.); (b) Vegetative reproductive material derived from Populus L. Article 3 1. The Member States shall ensure that reproductive material of other genera and species and Populus reproductive material produced by sexual means are subject to no marketing restriction relating to their external qualities. 2. If, however, these materials are particularly suitable for afforestation in the territory of a Member State, that State, that State may be authorised to make them subject to measures which are consistent with this Directive. 3. The procedures for granting such authorisation and for laying down the conditions to which it would be subject shall be those provided in Article 18. Article 4 For the purposes of this Directive the following definitions shall apply: A. Reproductive material: (a) Seeds : fruits and seeds intended for the production of plants; (b) Parts of plants : cutting, layers and scions intended for the production of plants, but not sets; (c) Young plants : plants raised by means of seeds or parts of plants ; also includes sets and natural regeneration; B. Marketing : displaying for sale, offering for sale, sale, or delivery to another person; C. Official measures : measures taken (a) by State authorities, or (b) by any legal person, whether governed by public or by private law, acting under the responsibility of the State, provided that such person derives no private gain from such measures. Article 5 1. The Member States shall provide that seed may not be placed on the market unless it satisfies the conditions laid down in Annex 1. 2. Member States may provide for derogations from the provisions of paragraph 1 for tests or for scientific purposes. Article 6 1. The Member States shall provide that parts of plants and young plants may not be placed on the market under the designation "EEC Standard" unless they satisfy the conditions laid down in Annex 2 or 3. 2. The Member States shall take all measures necessary to check compliance with provisions adopted by them in pursuance of paragraph 1. (1)OJ No 125, 11.7.1966, p. 2289/66. Article 7 For the purpose of conforming to commercial practice in this matter, Member States may, under the procedure laid down in Article 18, be authorised to establish classes for indigenous plants belonging to species other than Populus, section Aigeiros, and satisfying the conditions laid down in Annex 3. Article 8 Any Member State may, under the procedure laid down in Article 18, be authorised to restrict the parts of plants or young plants which may be placed on the market in all or in part of its territory to that reproductive material which satisfies the conditions laid down in Annex 2 or 3, or to special classes or categories of those Annexes. Article 9 Any adjustments to the Annexes which have become necessary to take certain production and marketing techniques into account shall be made in accordance with the procedure laid down in Article 18. Article 10 The Member States shall provide that, when seed is placed on the market, the following additional information be given in the document required under Article 9 of the Council Directive of 14 June 1966; (a) the words "EEC Standard": (b) the number of viable seeds per kilogramme of product marketed as seed; (c) the purity; (d) the germination of the pure seed; (e) the weight per 1000 seeds of the lot; (f) where appropriate, a statement that the seed has been kept in cold storage. Article 11 1. The Member States shall provide that, for parts of plants and young plants marketed under the designation "EEC Standard", the following additional information be given in the document required under Article 9 of the Council Directive of 14 June 1966: (a) the words "EEC Standard"; (b) the EEC classification number in the case of parts of plants or young plants of Populus. 2. Member States may also require that the document state: - the location of the nursery in which the plants were raised during their last growing season; - the age, in the case of parts of plants of Populus which have had more than one growing season; - the size of the plants. Article 12 1. The Member States shall take all measures necessary to ensure compliance with the provisions of this Directive which concern seed, by official control in the form of check sampling at least. Official controls shall be carried out in accordance with current international methods, in so far as such methods exist. 2. The Member States shall ensure compliance with the provisions of this Directive which concern parts of plants and young plants by check sampling conducted in accordance with a system set up or approved by them and carried out preferably at the place of production. Controls shall be effected objectively and in such a manner that material is not damaged nor its delivery delayed. Article 13 1. The Member States shall ensure that parts of plants and young plants are subject to no official quality control in the course of intra-Community trade up to the time of delivery to the recipient if they are accompanied by the official certificate provided for in Annex II to the Council Directive of 14 June 1966 and if, under Item 10 of that certificate, it is stated that the reproductive material has been officially controlled, as prescribed in Article 12 of this Directive. 2. Member States may provide that no parts of plants or young plants shall be introduced into their territories unless they are accompanied by the certificate referred to in paragraph 1 containing the information referred to in that paragraph. Article 14 The Member States shall ensure that reproductive material is subject to no marketing restrictions as regards its external qualities, the classification of parts of plants or young plants, or as regards control measures and marking other than those laid down in this Directive. Article 15 In order to remove any temporary difficulties in the general supply of seed satisfying the requirements of this Directive that occur in one or more Member States and cannot be overcome within the Community, the Commission shall, at the request of at least one of the Member States affected and in accordance with the procedure laid down in Article 18, authorise one or more Member States to accept for marketing, for a period to be set by the Commission, seed of one or more species which satisfies less stringent requirements. Where such action is taken, the document referred to in Article 10 shall state that it relates to seed satisfying less stringent requirements. Article 16 This Directive shall not apply to seed shown to be intended for export to third countries. Article 17 This Directive shall not apply to parts of plants or to young plants shown to be intended mainly for purposes other than the production of wood. Article 18 1. Where the procedure laid down in this Article is to be followed, matters shall be referred by the Chairman, either on his own initiative or at the request of the representative of a Member State, to the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry (hereinafter called the "Committee") set up by the Council Decision of 14 June 1966. 2. Within the Committee, the votes of the Member States shall be weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its Opinion on such measures within a time limit set by the Chairman according to the urgency of the matter. Opinions shall be delivered by a majority of twelve votes. 4. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the Opinion of the Committee, they shall forthwith be communicated by the Commission to the Council. In that event, the Commission may defer application of the measures which it has adopted for not more than one month from the date of such communication. The Council, acting by a qualified majority, may take a different decision within one month. Article 19 The Member States shall, not later than 1 July 1973, bring into force the laws, regulations or administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. Article 20 This Directive is addressed to the Member States. Done at Brussels, 30 March 1971. For the Council The President M. SCHUMANN ANNEX 1 CONDITIONS WHICH SEEDS MUST SATISFY 1.1. Fruits and seeds must satisfy the follow conditions as regards their specific purity: >PIC FILE= "T0010563"> 1.2. Harmful organisms which reduce the usefulness of the seeds shall be at the lowest possible level. ANNEX 2 CONDITIONS WHICH PARTS OF PLANTS MUST SATISFY 2.1. POPULUS sp. Lots shall include at least 95 % of parts of plants of fair marketable quality. Fair marketable quality shall be determined by reference to criteria relating to general characteristics, health and, where appropriate, size. 2.1.1. General characteristics and health Parts of plants shall not be considered to be of fair marketable quality if: (a) their wood is unripe; (b) their wood is more than two seasons old; (c) they show anomalies of form such as forking, branching or excessive bending; (d) they have less than two well-formed buds; (e) they have not been severed with a clean cut; (f) they are partially or totally dried up, they show injury or their bark has become detached from the wood; (g) they are affected by necroses or show damage caused by harmful organisms; (h) they show any other deterioration which reduces their value for propagation purposes. Criteria (a), (b), (c) and (d) shall apply neither to root cuttings nor to softwood cuttings. 2.1.2. Minimum dimensions Criteria of size shall apply only to parts of plants of the Aigeiros section other than root cuttings and softwood cuttings. - minimum length : 20 cm, - minimum top diameter : Class 1/EEC : 8 mm, Class 2/EEC : 10 mm. 2.2. FOREST TREE SPECIES OTHER THAN POPULUS Lots shall include at least 95 % of parts of plants of fair marketable quality. Parts of plants shall not be considered to be of fair marketable quality if: (a) they show defects of form or insufficient vigour; (b) they have not been severed with a clean cut; (c) their age or size makes them unsuitable for propagation purposes; (d) they are partially or totally dried up or show injury other than wounds made by pruning; (e) they are affected by necroses or show damage caused by harmful organisms; (f) they show any other deterioration which reduces their value for propagation purposes. All these criteria should be considered in relation to the species or clones in question. ANNEX 3 CONDITIONS WHICH YOUNG PLANTS MUST SATISFY 3.0. Lots shall include at least 95 % of young plants of fair marketable quality. Fair marketable quality shall be determined by reference to criteria relating to general characteristics, health, age and size. 3.1. GENERAL CHARACTERISTICS AND HEALTH The table below gives, for each genus and species in question, the defects which prevent young plants from being classed as of fair marketable quality. All these criteria should be considered in relation to the species or clone in question and to the suitability of the reproductive material for afforestation purposes. >PIC FILE= "T0010564"> 3.2. AGE AND SIZE 3.2.1. Forest tree species other than Populus 3.2.1.1. Scope The criteria relating to the age and size of young plants shall not apply to young plants which have not been transplanted. 3.2.1.2. EEC minimum standard (age and size) >PIC FILE= "T0010565"> >PIC FILE= "T0010566"> 3.2.2. Populus 3.2.2.1. Scope Size standards shall apply only to young Populus plants of the Aigeiros section. 3.2.2.2. Age of young plants The maximum age permitted shall be four years for the stem, and, where appropriate, five years for the root. 3.2.2.3. Size groups >PIC FILE= "T0010567">